JENKINS, Circuit Judge
(after stating the facts a's above). By the general maritime law of Europe the liability of owners for the wrongful acts of the master is limited to their interest in the ship, and by abandoning the ship and freight to the creditor they discharge themselves from all personal liability. The Rebecca, 1 Ware, 188, Fed. Cas. No. 11,619. The rule was for the encouragement of shipping, and was adopted in this country by Rev. St. §§ 4282-4287. The rule was limited to seagoing vessels. The act of 1886 (24 Stat. c. 421, § 4) extended the rule to all vessels used on- lakes or rivers or in inland navigation. Section 4283, Rev. St., provides that “the liability of the owner of any vessel for * * * any loss, damage or injury by collision, or for any act, matter or thing, loss, damage, or forfeiture done, occasioned or incurred without the privity or knowledge of sr^h owner or owners, shall in no case exceed the amount or value of tne interest of such owner in such vessel and her freight then pending.” This statute is an express limitation upon the liability of the owner, and was designed “to modify the shipowners’ common-law liability for everything but the act of God and the king’s enemies.” Walker v. Transportation Co., 3 Wall. 150, 18 L. Ed. 172. The 'supreme court adopted rules of practice to effectuate the purpose of the statute. 13 Wall, xii, 20 L. Ed. 926. It is therein provided with respect to the court in which the proceedings may be had as follows:
“The said libel or petition shall be filed and tbe said proceedings had in any district court of the United States in which said ship or vessel may be libeled to answer for any such embezzlement, loss, destruction, damage or injury; or if the said ship or vessel be not libeled, then in the district court for any district in which the said owner or owners may be sued in that behalf. If the ship have already been libeled and sold, the proceeds shall represent the same for the purposes of these rules.”
It was suggested at the bar that the district court of Indiana could not rightfully entertain jurisdiction of this proceeding, because, as it was said, it had no admiralty jurisdiction over the Ohio river, for the reason that that stream lies wholly within the state of Kentucky. This-contention runs far afield. Under the statute the liability of the owner of a vessel may be limited by any court of competent jurisdiction. The proceeding may be had upon payment into court of, or upon stipulation-' to pay, the appraised value of the vessel, or, without appraisement, at the election of the owner, upon the transfer by him of his interest in the vessel to a trustee appointed by the court, “from and after which *301transfer all claims and proceedings against the owner shall cease.” By the rule, in case the vessel be not libeled by the claimant, the proceeding may be brought in the district court for any district in which the owner is sued. The presence of the vessel within the jurisdiction of the court is not essential to jurisdiction over the proceeding. The territorial locality of the Ohio river is therefore not relevant to the question of jurisdiction here. The proceeding was properly brought within the district of Indiana, in which the owners were sued in that behalf.
Without question, the state court had jurisdiction to render the judgment in the action brought by Gleason against the ■ appellees. With respect to' suits in personam for injuries upon navigable waters, the statute expressly reserves to suitors the right of a common-law remedy. Schoonmaker v. Gilmore, 102 U. S. 118, 26 E. Ed. 95. Does the judgment rendered in the state court estop the appellees to maintain the proceeding to limit liability? We think not. The right to a common-law remedy may be invoked either in the federal or in the state courts, but, whether in the one or in the other, is subject to the right of the owner of the vessel to seek limitation of his liability: and that can only be done in a court of admiralty. The judgment is conclusive between the parties upon the question of liability for the injury sustained, and the amount of damages suffered. Because of the estoppel of the judgment, the owners of the vessel causing the injury cannot in the proceeding to limit liability further contest liability for the injury, or question the quantum of damages sustained by the plaintiff. Both these questions are concluded by the judgment. The owners, however, are not estopped to claim the protection of the law which limits that liability, if the proceeding be timely. They have right to contest liability either in the action in personam, or upon libel against the vessel, if one be filed, or in the proceeding to limit their liability. But disputing liability in the action in personam, they are estopped by the judgment to deny it here. But there is still open the right or privilege to limit that liability by proper proceeding under the act of congress.
It is also objected that resort to the proceeding to limit liability is not available after the rendition of a judgment at common law. This suggestion of laches is not without merit, and is deserving of consideration. It would seem fitting that the proceeding to limit liability should be seasonably instituted upon Commencement of adversary proceedings in a court of law, since both the question of liability and its extent can be therein determined. There is a suggestion to that ■effect in Transportation Co. v. Wright, 13 Wall. 104, 20 L. Ed. 585. But the question of time was not there involved. We think, however,' that the question is set at rest by the decision in The Benefactor, 103 U. S. 239, 26 L. Ed. 351. There a libel was filed in admiralty for a ■collision, which proceeded to a decree adjudging fault, and the damages sustained by the libelants and interveners were assessed at an amount aggregating over $60,000. A decree was rendered against the claimants, upon their stipulation, for costs and for $40,000,—the amount of the stipulation for the appraised value of the vessel. From this decree an appeal was taken to the circuit court. Pending that ap*302peal the claimants filed their petition in the district court to limit their liability under the statute. It was objected that the proceeding was taken too late, and it was 'so decreed by the district judge. The supreme court, reversing the decree, speaking by Mr. Justice Bradley,, says:
“He [the district judge] supposes that this right to contest the case on the merits at the same time and. in the same proceedings that a limited liability is claimed implies that such proceedings must be instituted before the case has been tried on its merits, because á second trial of the same matter, after it has once been adjudicated, will not be deemed to have been contemplated by the rule. In supposing that a second trial of the merits between the same parties was not contemplated by the rule, the judge was correct. But it was certainly not the intention of the admiralty rules to preclude a party from claiming the benefit of a limited liability after a trial of the cause of collision. The fifty-sixth rule [13 Wall, xiii, 20 L. Ed. 926] .was merely intended to relieve shipowners from the English rule of practice, which requires them, when they seek the benefit of the law of limited liability, to confess the ship to have been in fault in the collision. This was deemed to be a very onerous requirement; for in many, if not in most cases, it is extremely doubtful which vessel, if either, was in fault, and to require the owners of either to confess fault before allowing them to claim the benefit of the law would go far to deprive them of its benefit altogether. Hence this court, in preparing the rules of procedure for limitation of liability, deemed it proper to allow a party seeking such limitation to contest any liability whatever. But this rule of procedure was not intended to abrogate, and indeed, could not abrogate, the rule of law, that res judicata, or a matter once regularly decided between parties in a competent tribunal, cannot be again opened by either of them except in an appellate proceeding. Of course, therefore, the rule of procedure allowing a contestation of all liability is subordinate to this rule of law, and cannot apply where the question of general liability has already been adjudicated. Nor in such case can the proceedings for a limitation of liability prevent the due course of appeal in the primary cause of collision, though by the exercise of the court’s authority they may prevent the parties from attempting, by execution or other process, to collect any moneys recovered by them beyond the amount awarded in the said proceedings. The amount recovered, whether before the limitation proceedings are commenced or afterwards, and whether in the court of first instance or an appellate court, will stand as the recoverer’s basis for pro rata division when the condemned fund is distributed. In all other respects the proceedings for obtaining a limitation of liability may proceed in ordinary course.”
The court further observed?
“But since the statute is imperative that, where a loss occurs in a vessel by embezzlement or by collision or other thing, without the privity or knowledge of the owner, his “liability ‘shall in no case exceed the amount or value of his interest in the vessel and her freight then pending,’ it would be a questionable exercise, by this court, of its power to regulate the proceedings, if, by such regulation, it should prevent a party from having the benefit of the law unless he took initiatory steps for that purpose before it appeared that he was liable at ail. * * * To require such proceedings to be commenced before a trial of the cause of collision would In many cases work injustice. In addition to the reasons already adverted to, It may be added that the owners of the vessel found in fault may often not know the amount of damage and loss sustained by the other vessel and her cargo. It may greatly exceed their expectations and, contrary to what was originally known or supposed, may turn out to be much greater than the value of their own vessel and the freight pending thereon. The institution of proceedings for a limitation of liability must, however, be subject to some limitations growing out of the nature of the case. They must be regarded as ineffectual as to any specific party if not undertaken until after such party *303has obtained satisfaction of his demand. The doctrine of laches, as applied in admiralty courts, would be properly applicable to such a case. The court would justly refuse its aid in compelling a return of money received. Precisely when the owners of a ship in fault ought to be regarded as precluded from instituting proceedings for a limitation of liability might be difficult to state in a categorical manner. Perhaps they can never be precluded so long as any damage or loss remains unpaid. But in a particular case relief should not be granted except upon condition of compensating the other party for any costs and expenses he may have incurred by reason of the delay in claiming the benefit of the law.”
This decision seems to us conclusive of the question here. ' It is said that that case is distinguishable from the one' in hand because there the proceeding was in admiralty in the district, court, while the one here was a common-law remedy sought in a state court. We think the distinction i's unavailing. Whether the remedy resorted to be one in admiralty or at common law, the right to limitation under the statute is the same; and, while the right to a common-law remedy is reserved, it is so reserved subject to the provisions of the statute which sanctions proceedings for the limitation of liability. The appeal taken by the owners in the state court was properly resorted to in contestation of their liability, and to correct any supposed errors of the trial court. They had legal right to do that, and should be no more concluded by the exercise of that right than by the defense of the case in the trial court. The bond which they gave.upon appeal was one which the law required them to give in order that they might properly and safely present their contention to the appellate court. We do not think that that should preclude them from asserting their rights under the statute's of the United States. But they could have earlier filed their petition to limit liability, and could then have contested all liability in the proceeding equally as well as in the trial court. This would have resulted in saving of time and expense. Their failure to do so put their opponent to disadvantage, and compelled him to an expenditure to which he ought not to have been subjected. The supreme court suggests in The Benefactor that “the flexibility of admiralty proceedings will enable the court in most cases so to shape their course as to attain justice between the parties.” In view of the delay in presenting this petition, we think it only equitable that the appellees should have been required by the court below, as a condition of granting the relief demanded, in addition to the payment into court of the appraised value of the vessel, to pay the costs awarded to Gleason both in the trial court and upon appeal. Through failure in this respect the decree is erroneous. It is otherwise correct.
The decree will therefore be reversed, and the cause remanded to the court below, with direction to enter a decree in conformity with this opinion.